Citation Nr: 0829497	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
arthritis of the back. 

2.  Entitlement to service connection for arthritis of the 
back, including as secondary to his service connected left 
knee.  

3.  Entitlement to service connection for arthritis of the 
hands, arms, legs, shoulders, elbows, and ankles, including 
as secondary to his service connected arthritis of the left 
knee.  

4.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as a nervous disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1952 to July 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Huntington, West Virginia, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran appeared at a videoconference hearing before the 
undersigned in August 2008.  A transcript of the hearing is 
contained in the claims folder. 

The veteran's appeal originally included the issues of 
entitlement to service connection for heart disease and an 
eye disability.  He testified at the August 2008 hearing that 
he was withdrawing these appeals.  38 C.F.R. § 30.204 (2007).

The issues of entitlement to service connection for a back 
disability on a de novo basis, entitlement to service 
connection for a psychiatric disability, and entitlement to 
service for arthritis of the hands, arms, legs, shoulders, 
elbows, and ankles is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for arthritis of the back was denied in a November 1980 Board 
decision.  

2.  Evidence submitted since the November 1980 denial of the 
veteran's claim includes information that was not previously 
considered, and which establishes a fact necessary to 
substantiate the claim, the absence of which was the basis of 
the previous denial.


CONCLUSIONS OF LAW

1.  The November 1980 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002). 

2.  Evidence received since November 1980 is new and 
material, and the claim for service connection for arthritis 
of the back is reopened.  38 C.F.R. §§ 3.156(a), 20.1105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating the element of her claim decided in this 
decision.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

The record shows that entitlement to service connection for 
arthritis of the back was denied in a November 1980 Board 
decision.  When a claim is disallowed by the Board, it may 
not be thereafter reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  When a 
claimant requests that a claim be reopened after an appellate 
decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, whether it provides a new factual 
basis for allowing the claim.  38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1105.

The Board denied the claim because there was no showing of 
current evidence that confirmed the diagnosis of arthritis of 
the back.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly 
presented evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence at the time of the November 1980 Board decision 
included the service medical records, VA treatment records, 
and the report of a VA examination conducted in January 1980.  

The evidence received since November 1980 includes VA 
treatment records dated from 1998 to the present.  These 
include numerous diagnoses of degenerative joint disease of 
the lumbar spine.  

The evidence received since the most recent denial of the 
veteran's claim shows the current existence of arthritis of 
the back.  This evidence pertains to one of the necessary 
elements for service connection that was not demonstrated at 
the time of the November 1980 denial.  This makes the 
additional evidence new and material. Therefore, the 
veteran's claim is reopened.  The Board will review the 
veteran's claim on a de novo basis in the remand section 
below.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for arthritis of the back; to 
this extent, the appeal is granted.


REMAND

The veteran contends that he has developed a back disability 
as a result of his service connected left knee disability.  
He argues that his disability has altered his gait, which in 
turn resulted in the back disability.  Similarly, the veteran 
contends that the arthritis of the left knee disability has 
spread to the other joints.  Finally, the veteran contends 
that his experiences during the Korean Conflict have resulted 
in the development of a chronic acquired psychiatric 
disability.  

At the August 2008 hearing, the veteran reported he had been 
seen for his nervous complaints at the VA hospital in 
Huntington, West Virginia within a few years after his 
discharge from service.  More recently, the veteran states 
that he has been receiving treatment for his nervous 
complaints at the VA facility in Beckley, West Virginia.  He 
further notes that he has recently undergone surgery for his 
left knee at the Beckley facility, and that he has received 
treatment for the arthritis of the back and his other joints 
at the same facility.  The Board finds that an attempt to 
obtain these records should be made prior to reaching a 
decision in this case.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran testified that his psychiatric symptoms have 
consisted of intrusive recollections and nightmares of events 
during service and that he was treated for a psychiatric 
disability as early as 1959.  This history meets the low 
threshold for triggering VA's duty to provide an examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the treatment records from 
the Huntington and Beckley, West 
Virginia VA Medical Centers pertaining 
to treatment for a psychiatric 
disability during the first ten years 
after his discharge from service.  
These records should be associated with 
the claims folder.  

2.  Obtain the treatment records from 
the Beckley, West Virginia VA Medical 
Center pertaining to the veteran's 
treatment for a psychiatric disability, 
a left knee disability, a back 
disability, and multiple joint 
arthritis since 2004.  These records 
should be associated with the claims 
folder.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
the etiology of any current psychiatric 
disability.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should then answer the 
following question: Is it as likely as 
not (50 percent probability or more) 
that any current psychiatric disability 
had its onset in service, or is 
otherwise due to a disease or injury in 
active service?  The reasons for all 
opinions should be included.

4.  If competent evidence is received 
suggesting a link between the claimed 
arthritis and a service connected 
disability or disease or injury in 
service, a VA orthopedic examination to 
determine the etiology of any back 
disability and any multiple joint 
arthritis should be provided.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should then 
answer the following question: Is it as 
likely as not (50 percent probability 
or more) that any arthritis of the 
back, hands, arms, legs, shoulders, 
elbow, or ankles had its onset in 
service, or is otherwise due to a 
disease or injury in active service?  
More specifically, is it as likely as 
not that any arthritis of the back, 
hands, arms, legs, shoulders, elbow, or 
ankles has developed due to or as a 
result of the veteran's service 
connected traumatic arthritis of the 
left knee.  The reasons for all 
opinions should be included.

5.  If any benefit sought on appeal 
remains denied, a supplemental 
statement of the case should be issued.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


